PER CURIAM.
Carlos Hernandez timely appeals an Order After Appellate Remand. The trial court properly determined the issues within the scope of the remand, and we find no error in the trial court’s rulings. Appellant also seeks reversal with directions that the trial court consider new issues as part of the remand hearing. We find no abuse of discretion in the trial court’s decision to handle issues raised in Appellant’s supplemental petition separately, after determining the remand issues. Accordingly, we affirm without prejudice to Appellant’s ability to have the issues raised in *351his supplemental petition decided by the trial court.
AFFIRMED.
LAWSON, C.J., EVANDER and COHEN, JJ., concur.